People v Jara (2017 NY Slip Op 04153)





People v Jara


2017 NY Slip Op 04153


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2016-02754

[*1]People of State of New York, respondent,
vMiguel Jara, appellant.


Seymour W. James, Jr., New York, NY (Adrienne Gantt of counsel; Rui Xie on the brief), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Anne Grady of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Richmond County (Mattei, J.), dated February 11, 2016, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly denied his application for a downward departure from his presumptive risk level. The defendant's contention that his expected deportation constituted a mitigating factor warranting a downward departure is unpreserved for appellate review, since the defendant did not raise that ground at the hearing (see People v Destio, 145 AD3d 1047, 1048; People v Figueroa, 138 AD3d 708, 709). In any event, this contention is without merit (see People v Rubi, 132 AD3d 650, 650; People v Pavia, 121 AD3d 960, 960; People v Kachatov, 106 AD3d 973, 973). The mitigating factors that the defendant identified and properly preserved for appellate review either were adequately taken into account by the Sex Offender Registration Act Guidelines or did not warrant a downward departure from the presumptive risk level (see People v Rose, 146 AD3d 911, 912; People v Uphael, 140 AD3d 1143, 1145; People v Ibarra, 137 AD3d 1097, 1098).
LEVENTHAL, J.P., HINDS-RADIX, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court